UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2014 INTEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06217 94-1672743 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2200 Mission College Blvd., Santa Clara, California 95054-1549 (Address of principal executive offices) (Zip Code) (408) 765-8080 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Intel’s Annual Stockholders’ Meeting was held on May 22, 2014.At the meeting: 1) stockholders elected 10 persons to serve as directors of Intel; 2) stockholders ratified the selection of Ernst & Young LLP to serve as the independent registered public accounting firm of Intel for 2014; 3) stockholders approved, on an advisory basis, Intel’s executive compensation. Set forth below, with respect to each such matter, are the number of votes cast for or against, the number of abstentions and the number of broker non-votes. 1) Election of Directors Nominee For Against Withhold Broker Non-Votes Charlene Barshefsky Andy D. Bryant Susan L. Decker John J. Donahoe Reed E. Hundt Brian M. Krzanich James D. Plummer David S. Pottruck Frank D. Yeary David B. Yoffie 2) Ratification of Selection of Independent Registered Public Accounting Firm For Against Abstain Broker Non-Votes 3) Advisory Vote to Approve Executive Compensation For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEL CORPORATION (Registrant) /s/ Cary I. Klafter Date: May 28, 2014 Cary I. Klafter Corporate Secretary
